113 S.E.2d 577 (1960)
252 N.C. 331
STATE
v.
Helen STEVENS and Millard Stevens.
No. 367.
Supreme Court of North Carolina.
April 6, 1960.
T. W. Bruton, Atty. Gen. and Glenn L. Hooper, Jr., Asst. Atty. Gen., for the State.
J. H. Whicker, Sr., North Wilkesboro, for defendants.
DENNY, Justice.
The defendants assign as error the failure of the court below to dismiss as of nonsuit at the close of all the State's evidence.
Ordinarily, when evidence is introduced by the State after a plea of guilty or of nolo contendere, it is introduced for the purpose of determining what punishment should be imposed and not for the purpose of determining the guilt or innocence of the pleader. State v. Shepherd, 230 N.C. 605, 55 S.E.2d 79; State v. Crump, 209 N.C. 52, 182 S.E. 716.
Moreover, the law does not sanction a conditional plea of nolo contendere. State v. Horne, 234 N.C. 115, 66 S.E.2d 665; State v. Thomas, 236 N.C. 196, 72 S.E.2d 525; State v. McIntyre, 238 N.C. 305, 77 S.E.2d 698. Therefore, when a defendant enters a plea of nolo contendere *578 and such plea is accepted by the State, the court is clothed with the same authority to impose judgment as if such defendant had been convicted by a jury or had entered a plea of guilty. State v. Stone, 245 N.C. 42, 95 S.E.2d 77; Mintz v. Scheidt, 241 N.C. 268, 84 S.E.2d 882.
The second and third assignments of error challenge the validity of the judgments entered below. The defendants contend that the judgments are void; that the law prescribes a sentence not in excess of twelve months for larceny from the person, citing State v. Brown, 150 N.C. 867, 64 S.E. 775.
The last cited case states, "Larceny from the person, regardless of the value of the property, is neither a petty misdemeanor nor a felony the punishment for which cannot exceed one year under section 3506 of the Revisal of 1905. The punishment for such offense, under sections 3500 and 3506, may be as much as 10 years in the state's prison."
The appellants have clearly misconstrued the language on which they are relying. Section 3506 of the Revisal, now G.S. § 14-72, clearly points out that "if the larceny is from the person" the limitation in the statute does not apply. In the instant case the larceny was from the person, in the sum of $104.00. Therefore, as pointed out in State v. Brown, supra, larceny from the person in any amount is punishable under section 3500 of the Revisal (now G.S. § 14-70) and section 3506 of the Revisal (now G.S. § 14-72) for as much as ten years in the State's Prison. Cf. State v. Surles, 230 N.C. 272, 52 S.E.2d 880.
These assignments of error are without merit and each of them is overruled.
The rulings of the court below and the judgments imposed will be upheld.
Affirmed.